      Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 1 of 13




                             United States District Court
                            Southern District of New York


Virginia L. Giuffre,

               Plaintiff,              Case No.: 15-cv-07433-RWS

v.

Ghislaine Maxwell,

            Defendant.
________________________________/




       REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL (DE 345)




                                        Sigrid McCawley (Pro Hac Vice)
                                        Meredith Schultz (Pro Hac Vice)
                                        BOIES, SCHILLER & FLEXNER LLP
                                        401 E. Las Olas Blvd., Suite 1200
                                        Ft. Lauderdale, FL 33301
                                        (954) 356-0011
      Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 2 of 13




        Plaintiff Virginia Giuffre (“Ms. Giuffre”), by and through her undersigned counsel,

hereby files this Reply in Support of her Motion to Compel (DE 345).

I.      ARGUMENT

        A.      This Court should Order Production of Documents Responsive to Requests
                Nos. 1-3

        Defendant characterizes the police reports (and information therein) concerning Ms.

Giuffre as a minor as both “highly relevant” (Br. at 4) and “irrelevant” to this action (Br. at 5).

On page 4, Defendant claims that actual police reports are “highly relevant,” stating: “the

publicly available, redacted police reports are part of the record and constitute highly relevant

evidence in this action.” But, on the very next page, when discussing the information gleaned

from those police reports that Mr. Pagliuca had prior to the conferral call, Defendant claims the

information from the police reports is “irrelevant,” stating: “The records requested are

irrelevant. Plaintiff has asserted a single claim for defamation based on Ms. Maxwell’s denial of her

outrageous allegations of ‘sex trafficking.’ The dispositive question is whether the denial was

defamatory. RFP No. 1 seeks documents Mr. Pagliuca allegedly ‘reviewed and/or relied upon’ in

allegedly making statements stating that Plaintiff previously made false accusations of sexual

assault.” (Br. at 5). (Emphasis original).

        How Defendant purports to distinguish between the actual police reports as “relevant,” and

the information contained in the police reports as “irrelevant,” is unexplained. However, logic would

dictate that if the police reports are “relevant,” so, too, is the information contained therein and how

it was acquired. For that reason, this Court should grant Ms. Giuffre’s requests Nos .1-3.

        Defendant states that the material responsive to Ms. Giuffre’s requests Nos. 2-3 constitute

“privileged communications between (a) Ms. Maxwell’s attorneys and Ms. Maxwell, (b) defense

counsel and their agents, and between (c) defense counsel with joint defense or common interest

privileges concerning obtaining or receiving 'local police[] findings or opinions’ and ‘statements

                                                    1
      Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 3 of 13



made by law enforcement or any state attorney.’” (Br. at 9). Ms. Giuffre understands this winding

sentence to mean that documents responsive to Requests Nos. 2-3 constitute communications

between Defendant and Jeffrey Epstein and Alan Dershowitz or their counsel. As discussed at length

in the moving brief, Defendant bears the burden to show that there is a joint defense agreement

among them, but she refuses to disclose the joint defense agreement, and this Court, months ago, has

already ordered Defendant to turn over her communications with Epstein and Dershowitz that she

purported were privileged. (See April 15, 2016 Order). Accordingly, this Court should grant Ms.

Giuffre’s requests Nos. 2-3.

       B.      This Court should Order Production of Documents Responsive to Requests
               Nos. 6-7; 9-10; and 11.

       These requests concern joint defense agreements between and among Defendant, Epstein,

and Dershowitz, and communications among counsel for Defendant and Epstein and Dershowitz.

In Defendant’s objections submitted to Ms. Giuffre in response to the request for the joint

defense agreement between her and Dershowitz, she stated that she “has been unable to locate

any documents responsive to this Request.” In her brief, she says that “there is no joint defense

agreement to produce.” (Br. at 9). There are two problems with this position.

       First, Defendant is withholding responsive documents consisting of communications

between Dershowitz/Dershowitz’s counsel and Epstein/Epstein’s counsel. Defendant does not,

and cannot, refute the case law that puts the burden on establishing a joint defense privilege

applies on the party claiming it, which must be shown through evidence. Defendant has put forth

no evidence of these agreements. In fact, Defendant states that no such agreement exists with

Dershowitz, and she is refusing to reveal the agreement with Epstein. Even if any privileges

apply to the actual joint defense agreement with Epstein (and, in many cases, Courts find no

privilege applies whatsoever), Defendant has to make that showing. This response brief does not


                                                  2
      Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 4 of 13




make that showing. “Such showings must be based on competent evidence, usually through

affidavits, deposition testimony, or other admissible evidence.” Egiazaryan v. Zalmayev, 290

F.R.D. 421, 428 (S.D.N.Y. 2013) (citations omitted). Defendant has put forth no affidavits or

testimony, but, instead, filed declarations of counsel for Epstein and Dershowitz, indicating their

“belief” that a common interest exists.1 Should the Court consider these declarations to be

“competent evidence” to establish that a joint defense agreement exists between Defendant and

Dershowitz and Epstein (though neither declaration state that an agreement exists), Ms. Giuffre

submits that it should not have taken motion practice to elicit such “evidence” as it is

Defendant’s burden to produce this evidence.

       Second, these agreements are plainly relevant to the defamation claim in this case. This

Court has previously ordered Defendant to produce emails in which both Epstein and Dershowitz

were active in assisting Defendant draft defamatory statements against Ms. Giuffre. See April 15,

2016 Order. Defendant has set forth the defense that her defamatory statements are “substantially

true,” and “cannot realistically have cause impairment to Plaintiff’s reputation.” The emails

between and among Defendant, Epstein, and Dershowitz, show that that the three of them

conspired specifically to damage Ms. Giuffre’s reputation. They also reveal that Defendant’s

defamatory statements are not “substantially true.” The joint defense agreement(s) show

Defendant’s ongoing and continued relationship with Dershowitz and Epstein, which is relevant

to her defenses. Both of these individuals had a hand in Defendant’s statements to the public. At

the very least, the Court should conduct an in camera review of any joint defense agreements

that exist to determine their relevance to both the defamation claim and the multiple affirmative

defenses offered by Defendant. See Steuben Foods, Inc. v. GEA Process Engineering, Inc., 2016

1
 Strangely, Defendant redacted both the names of counsel and the names of Epstein and
Dershowitz in these filings.
                                                 3
      Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 5 of 13




WL 1238785, at *2 (W.D.N.Y., 2016) (granting Plaintiff’s motion to compel production of

paragraph 5 of defendant’s joint defense agreement, since that paragraph is relevant to the claims

and defenses).

       C.         This Court should Order Production of Documents Responsive to Requests
                 No 12.

       In this request, Ms. Giuffre seeks the documents that concern her. Defendant tells the

Court, “[c]conspicuously missing is any explanation of why a request for ‘all documents

concerning’ Plaintiff would not require review and production of every document the defense

has in this case.” (Br. at 14). Both common sense and common attorney competencies belies this

statement.2 First, it is expected that the overwhelming majority of documents “concerning” Ms.

Giuffre are attorney-client communications or work product created after the filing of this

lawsuit. Such documents do not even require extensive review as they are protected by privilege,

and can be categorically logged pursuant to the Local Rules and governing case law.3 Therefore,

there is no merit to Defendant’s burden claim.

       Moreover, throughout the months of motion practice concerning these issues, and

throughout all of the meet and confers, Defendant’s counsel has never presented a case

supporting the far-fetched position that non-privileged documents in the possession of the
2
  Furthermore, Ms. Giuffre’s correspondence suggesting just how these documents can be
collected electronically without undue burden also belies any claim of ignorance on how to
collect and produce documents responsive to this request without reviewing “thousands” of
presumptively privileged communications.
3
  See also Southern District of New York Local Civil Rule 26.2(c); Am. Broad. Companies, Inc.
v. Aereo, Inc., 2013 WL 139560, at *2 (S.D.N.Y. Jan. 11, 2013) (“the Court notes that [parties] .
. . are presented with a number of option that . . . could mitigate the burden . . . including . . .
exclusion from the privilege logs of documents created after the commencement of litigation . .
..”) (Emphasis added); United States v. Bouchard Transp., 2010 WL 1529248, at *2 (E.D.N.Y.
Apr. 14, 2010) (“First, privilege logs are commonly limited to documents created before the date
litigation was initiated. This is due to the fact that, in many situations, it can be assumed that all
documents created after charges have been brought or a lawsuit has been filed and withheld
on the grounds of privilege were created “because of” that pending litigation.”) (Emphasis
added).
                                                  4
Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 6 of 13
Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 7 of 13
      Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 8 of 13




it. Defendant has produced no documents at all related to this statement made by her

representative.

       This is a statement made to a major publication on behalf of Defendant. “Reasonable

inquiry,” as required by Rule 26, Fed. R. Civ. P., would have easily yielded documents relating

to this statement issued on Defendant’s behalf. Yet, Defendant did not produce documents

relating to that defamatory statement, and is now caught in another discovery violation for her

failure to produce documents related to that January 8, 2015, statement.

       Defendant cannot refuse to provide Ms. Giuffre with the extent of the publication of

Defendant’s defamatory statements nor can she decide, merely, to provide self-selected

documents relating to the defamatory statements Ms. Giuffre knows about at the time. Wanting

to hide the fact that her defamation was on a greater scale than originally known to Ms. Giuffre

is not a proper objection, and withholding from discovery Defendant’s additional defamation

constitutes a discovery violation. The Court should order Defendant to fully comply with the

requests in Nos. 17 and 18, including the production of documents related to the statement issued

on her behalf to The Sun as reported in the January 8, 2015, article, above.

       E.         The Documents Improperly Logged

       Defendant has withheld communications with Alan Dershowitz’s counsel claiming a

common interest/joint defense privilege. As stated above, Defendant claims that there exist no

joint defense agreement between her and Mr. Dershowitz. (Br. at 9). Yet, Defendant has agreed

to provide non-party Dershowitz all the discovery materials in this case, and Dershowitz has

clearly agreed to assist Defendant in this litigation.

       It is Ms. Giuffre’s position that an agreement must still be evidenced in order to invoke

the common interest/joint defense privilege by affidavit or similar evidence. See Von Bulow by

Auersperg v. Von Bulow, 811 F.2d 136, 147 (2d Cir.), cert. denied, 481 U.S. 1015, 107 S.Ct.
                                                   7
Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 9 of 13
     Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 10 of 13




Defendant fails to mention that a forensic review would not give Ms. Giuffre - or the Court, or

anyone in the world - access to, or knowledge of “highly sensitive information” that is not

directly responsive or directly relevant to this case. Ms. Giuffre requested a forensic exam by an

independent, third-party technician (not conducted by Ms. Giuffre or her agents), who would be

bound by the terms of this Court’s Protective Order or any other strictures necessary to maintain

Defendant’s privacy. Therefore, this argument is without merit.

       Additionally, Defendant’s case law is easily distinguishable. Abidor v. Napolitano, 990 F.

Supp. 2d 260, 280 (E.D.N.Y. 2013), is a case brought by criminal defense lawyers challenging

the inspection by governmental entities (Immigration and Customs Enforcement and Customs

and Border Protection) of electronic devices individuals brought across the border under Fourth

Amendment grounds.7 Of course, there are no Fourth Amendment implications in this case

raised by having a neutral third-party (who is not a state actor) assist Defendant in recovering

relevant/deleted material from her electronic data in this civil case. Similarly, U.S. v. Galpin, 720

F.3d 436, 447 (2d Cir. 2013), is a criminal case involving possession of child pornography,

evidence of which was found through a government search of a party’s computer. These cases

are inapposite.

       Furthermore, in her Rule 45 subpoenas to Microsoft and Apple, Defendant sought

unfettered access all of Ms. Giuffre’s sent and received email (and attendant metadata),

regardless of the relevance, and regardless of content. Defendant’s subpoenas, combined with

her argument made to this Court to support them, surely belies Defendant’s expressed concern



7
  Of course, the Fourth Amendment protects individuals from search and seizure by state actors,
and states: “"[t]he right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue,
but upon probable cause, supported by Oath or affirmation, and particularly describing the place
to be searched, and the persons or things to be seized." U.S. Const. amend. IV.
                                                  9
Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 11 of 13
     Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 12 of 13




                                            Respectfully Submitted,

                                            BOIES, SCHILLER & FLEXNER LLP

                                        By: /s/ Meredith Schultz
                                             Sigrid McCawley (Pro Hac Vice)
                                             Meredith Schultz (Pro Hac Vice)
                                             Boies Schiller & Flexner LLP
                                             401 E. Las Olas Blvd., Suite 1200
                                             Ft. Lauderdale, FL 33301
                                             (954) 356-0011

                                             David Boies
                                             Boies Schiller & Flexner LLP
                                             333 Main Street
                                             Armonk, NY 10504




                                             Bradley J. Edwards (Pro Hac Vice)
                                             FARMER, JAFFE, WEISSING,
                                             EDWARDS, FISTOS & LEHRMAN, P.L.
                                             425 North Andrews Avenue, Suite 2
                                             Fort Lauderdale, Florida 33301
                                              (954) 524-2820

                                             Paul G. Cassell (Pro Hac Vice)
                                             S.J. Quinney College of Law
                                             University of Utah
                                             383 University St.
                                             Salt Lake City, UT 84112
                                             (801) 585-52028




8
  This daytime business address is provided for identification and correspondence purposes only
and is not intended to imply institutional endorsement by the University of Utah for this private
representation.
                                               11
     Case 1:15-cv-07433-LAP Document 1219-11 Filed 07/15/21 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 24, 2016, I electronically filed the foregoing

document with the Clerk of Court by using the CM/ECF system. I also certify that the foregoing

document is being served to all parties of record via transmission of the Electronic Court Filing

System generated by CM/ECF.

       Laura A. Menninger, Esq.
       Jeffrey Pagliuca, Esq.
       HADDON, MORGAN & FOREMAN, P.C.
       150 East 10th Avenue
       Denver, Colorado 80203
       Tel: (303) 831-7364
       Fax: (303) 832-2628
       Email: lmenninger@hmflaw.com
               jpagliuca@hmflaw.com



                                                     /s/ Meredith Schultz
                                                         Meredith Schultz




                                                12
